DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent 5,132,738; hereinafter Nakamura) in view of Hide (JP 2013-228491 A; IDS dated 04/09/2018, Foreign Patent Documents 1), and further in view of Kutsuwada et al. (US Patent 4,288,514; hereinafter Kutsuwada).
With regards to claims 1 and 8, Nakamura teaches an image forming apparatus (FIG. 1) comprising: 
an image carrier (1) that holds, while rotating, an electrostatic latent image formed through charging and light exposure steps, which are included in a toner-image forming process, and a toner image formed through a development step, which is included in the toner-image forming process, the development step using a toner contained in a developer which contains the toner and a carrier (col. 4, line 53 to col. 5, line 3); 
a charger (2) that is disposed at a charging position facing the image carrier and that charges the image carrier as a result of a charging bias being applied to the charger (col. 5, lines 4-9); 
an exposure unit (3) that radiates exposure light carrying image information onto the image carrier in such a manner as to form an electrostatic latent image onto the image carrier (col. 5, lines 23-35); 
a developing unit (4) that is disposed at a developing position facing the image carrier and that develops the electrostatic latent image on the image carrier with the toner contained in the developer as a result of a developing bias being applied to the developing unit (col. 5, lines 35-42); 
a transfer unit (6) that is disposed at a transfer position facing the image carrier (1) and that nips a sheet, which is transported, between the transfer unit (6) and the image carrier (1) and transfers a toner image on the image carrier (1) onto the sheet as a result of a transfer bias being applied to the transfer unit (col. 5, lines 42-55);
a fixing unit that fixes a toner image on a sheet that has been further transported after the toner image has been transferred to the sheet onto the sheet (col. 5, lines 10-13); 
a charging-bias power supply (11) that applies the charging bias to the charger (2) in such a manner that voltage is capable of being freely adjusted (col. 5, lines 59-63); 
a transfer-bias power supply (7) that applies a reverse transfer bias having a polarity opposite to a polarity of the transfer bias to the transfer unit (6) in a switchable manner (col. 5, lines 59-63 and col. 12, lines 40-54); and 
a controller (13) that 
causes the charging-bias power supply (11) to apply the charging bias, which monotonically changes with time, to the charger (2) over a predetermined transition period during a period when the toner-image forming process is not performed (col. 12, lines 40-47), 
causes the transfer-bias power supply (7) to apply the reverse transfer bias to the transfer unit (6) over a first partial period of a predetermined reverse transfer period within a transit period (period to clean the transfer roller) in which a transient charged region of the image carrier that has passed through the charging position within the transition period passes through the transfer position (col. 12, line 48 to col. 13, line 6).
However, Nakamura is silent regarding wherein during the first partial period the transfer unit (6) rotates with the image carrier (1), and the transfer unit rotates at least one, but no more than two rotations.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Nakamura teaches a general condition of the press-contact pressure such that in the first partial period (during the period of cleaning the transfer roller), the amount of toner transferred back to the image carrier (1) from the transfer unit (6) (for cleaning purposes) significantly varied depending on the press-contact pressure (col. 13, lines 7-13) and shows the transfer efficiency through three full turns (at 200g/cm3; col. 13, lines 18-35; FIG. 11).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum press-contact pressure as taught by Nakamura with reasonable expectation of achieving a cleaning efficiency at a desired level (hence the amount of rotations necessary including the rotation amount of the transfer unit as claimed) as originally intended.  
However, Nakamura is silent regarding a controller that causes the exposure unit to radiate, during a second partial period of the predetermined reverse transfer period, the exposure light onto a reverse transfer region of the image carrier after the reverse transfer region that has passed through the transfer position within the first partial period and before the reverse transfer region reaches the developing position, and wherein the second partial period partially overlaps with the first partial period.
Hide teaches a controller (300; [0039]) that causes the exposure unit (13) to radiate the exposure light onto a reverse transfer region of the image carrier ([0046, 0052-0053]) after the image formation process.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the control method of the charger (12), exposure unit (13), and the developing unit (14) as taught by Hide to the control method of Nakamura to prevent toner in the developer from moving to the surface of the image carrier during the cleaning process/non-imaging process ([0005]; Hide). 
Furthermore, Nakamura, as combined with Hide, is silent (italicized portions highlight the portions not taught) regarding a controller that causes the exposure unit to radiate, during a second partial period of the predetermined reverse transfer period, the exposure light onto a reverse transfer region of the image carrier after the reverse transfer region that has passed through the transfer position within the first partial period and before the reverse transfer region reaches the developing position, and wherein the second partial period partially overlaps with the first partial period.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, Nakamura, as combined with Hide, teaches a generic predetermined timing for controlling the exposure unit ([0052]; Hide) after image formation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize controlling of the timing of at least the exposure unit of Nakamura, as combined with Hide, including the claimed timing with reasonable expectation of optimizing the printing process.  Thus, optimizing the timing process of Nakamura, as combined with Hide, would result in a controller (13 of Nakamura and 300 of Hide) that causes the exposure unit (13 of Hide) to radiate, during a second partial period of the predetermined reverse transfer period (time period after image formation; [0052-0053]; Hide), the exposure light onto a reverse transfer region of the image carrier after the reverse transfer region that has passed through the transfer position within the first partial period (col. 12, line 48 to col. 13, line 6; Nakamura) and before the reverse transfer region reaches the developing position, and wherein the second partial period partially overlaps with the first partial period (optimizing the timing of the exposure unit of Hide and the charging-bias power supply of Nakamura).
Furthermore, Nakamura, as combined with Hide, is silent regarding wherein an intensity of the exposure light decreases as an amount of times the image carrier is used increases.
Kutsuwada teaches an intensity of the exposure light decreases as an amount of times the image carrier is used increases (col. 1, lines 38-61).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kutsuwada to the control method of the controller of Nakamura, as combined with Hide, to maintain print quality by keeping the density on the image carrier uniform (col. 1, lines 59-61; Kutsuwada).
With regards to claim 2, Nakamura, as combined with Hide and Kutsuwada, teaches (citations to Nakamura unless specified otherwise) the image forming apparatus according to Claim 1, wherein the transfer unit (6) is a transfer roller (6; FIG. 1) that has a substantially roll-like shape and that transfers a toner image on the image carrier onto a sheet while rotating along with rotation of the image carrier (1) (col. 5, lines 42-55)
wherein the reverse transfer period is a period of time taken for the transfer roller to make about at least one rotation and less than about two rotations (see modification of Nakamura as suggested in claim 1).
	With regards to claim 3, Nakamura, as combined with Hide and Kutsuwada, teaches the image forming apparatus according to Claim 1, wherein the controller (13; Nakamura) causes the exposure unit (3; Nakamura) to radiate exposure light having an intensity less than an intensity of the exposure light used in the toner-image forming process onto the reverse transfer region ([0052, 0071]; Hide).
With regards to claim 4, Nakamura, as combined with Hide and Kutsuwada, teaches the image forming apparatus according to Claim 1, wherein the controller (13; Nakamura) causes the exposure unit (3; Nakamura) to radiate the exposure light onto the reverse transfer region in accordance with a usage history such that an intensity of the exposure light decreases as the number of times the image carrier is used increases (col. 1, lines 38-61; Kutsuwada).
With regards to claim 6, Nakamura, as combined with Hide and Kutsuwada, teaches the image forming apparatus according to Claim 1, wherein the transition period is at least a period of time before the toner-image forming process is started (col. 12, line 48 to col. 13, line 6; i.e. cleaning process performed prior a subsequent image forming process; Nakamura).
With regards to claim 7, Nakamura, as combined with Hide and Kutsuwada, teaches the image forming apparatus according to Claim 1, wherein the transition period is at least a period of time after the toner-image forming process has been completed (col. 12, line 48 to col. 13, line 6; i.e. cleaning process performed after an image forming process; Nakamura).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent 5,132,738; hereinafter Nakamura) in view of Hide (JP 2013-228491 A; IDS dated 04/09/2018, Foreign Patent Documents 1) and in view of Kutsuwada et al. (US Patent 4,288,514; hereinafter Kutsuwada), and further in view of Nagai et al. (US Publication 2008/0063959; hereinafter Nagai).
With regards to claim 5, Nakamura, as combined with Hide and Kutsuwada, teaches the image forming apparatus according to Claim 1.  However, Nakamura, as combined with Hide and Kutsuwada, is silent regarding wherein the charger includes a plurality of charging rollers that are arranged in a direction of rotation of the image carrier.
Nagai teaches a charger includes a plurality of charging rollers that are arranged in a direction of rotation of the image carrier ([0125]; Nagai).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to replace one known type of charger (corona charger 2) as taught by Nakamura, as combined with Hide and Kutsuwada, with another known type of charger (charging rollers) as taught by Nagai because they are art-recognized equivalence ([0125]; Nagai). 

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 9-10, Applicant argues that “ranges” within the MPEP generally refer to temperatures, concentrations, etc. The times, as recited in the amended claim 1, are not equivalent to the ranges discussed in the MPEP and thus, this assertion does not apply.  Second, the references do not teach that their order is not optimal, or that a different order would be more optimal.  Therefore, one of ordinary skill in the art would not have any reason to change the references.  Since the reference teaches the whole process and the order of the process, this is not something that one of ordinary skill in the art would change.  Therefore, there is no reason to experiment with a different order, and the Office Action is using hindsight to come up with the present claim.  Finally, the claimed parameter of Hide is not recognized as “result-effective”.  Therefore, one of skill in the art, would not have performed experiments to come up with the different timing ranges.
The Examiner respectfully disagrees with Applicant’s argument because Nakamura, as modified and combined with Hide, does teach the claimed invention.  Specifically, the changes to the timing of the combination of Nakamura and Hide is not limited to just “temperatures, concentrations, etc.” as alleged by Applicant.  It was cited that “settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree.”  In this particular case, the concept as taught by the instant invention is known by the teachings of Nakamura, as combined with Hide (and Kutsuwada), the differences being the timing of the various components.  Because the specific timing of controlling the exposure unit of Hide after the formation of the image is not specified to be turned on during a specific rotation of the image carrier (i.e. FIG. 6 of Hide shows the relative timing of one component to another (t1-t6) without specifying when it is turned on/off relative to the rotation of the image carrier), one of ordinary skill in the art would have to experiment to find the optimum timing of the exposure unit of Hide.  Thus, during the experimentation, one of ordinary skill in the art would achieve different timings including the timing as claimed based on the teachings of Nakamura and Hide.

With respect to the remarks on page 10, Applicant argues that one of skill in the art would not apply 307 of Hide to Nakamura especially so that the time period overlap.  Therefore, neither Nakamura, nor Hide, nor their combinations teach each feature of amended claim 1.
The Examiner respectfully disagrees because Nakamura, as combined with Hide, and further in view of optimization of timing does teach the claimed invention.  As specified above, Hide teaches controlling the exposure unit at predetermined timing, notably, after image formation period.  However, Nakamura, as modified by Hide, is silent regarding the specific timing of the exposure unit.  As mentioned in the above paragraph, one of ordinary skill in the art would need to find the optimum timing of the exposure unit of Hide.  Thus, during the experimentation, one of ordinary skill in the art would achieve different timings including the timing as claimed based on the teachings of Nakamura and Hide.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853